internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi br 7-plr-109696-00 date date legend decedent-grantor trust trustee current trustees a b c d court order court order court settlement agreement state m n o p date date date date date date date year year year dear in a letter dated date you requested rulings on behalf of a concerning the generation-skipping_transfer gst tax income_tax and gift_tax consequences of the proposed partition of the trust this letter responds to your request the information submitted and the representations made are summarized as follows trust a testamentary_trust was established for the benefit of a under the will of decedent-grantor pursuant to court order on date similar separate testamentary trusts were established for b and c a’s siblings a and d are the current cotrustees of the trust the terms of the trust as construed pursuant to court order are summarized as follows trust property is hereby distributed to a’s father as trustee in trusts and he as executor is directed to deliver said property to himself as trustee in trusts subject however to full payment of whether by direct payment reimbursement to the executor or otherwise all liens for any taxes and expenses of administration which are unpaid or which may become payable in connection with any such taxes all of which trustee is authorized and empowered to pay out of the trusts in his hands the trust estates are to be held administered and distributed by him as trustee for the uses and purposes upon the terms and subject_to the conditions set forth in the third fourth fifth sections of decedent-grantor’s will and the codicils thereto and is construed by court as follows court order states that one-third of the trust estate shall be set_aside in a separate trust for the benefit of decedent-grantor’s son a or his lawful living issue as hereinafter set forth trustee shall pay to a each year or within sixty days after the end of each such year during his lifetime from the net_income of trust during each such year an amount equal to the difference between the aggregate amounts if any which he shall receive during each such year from all trusts established by decedent- grantor during her lifetime or established by her husband a’s father during his lifetime which may be in effect at the time of the death of decedent-grantor and of which a is a beneficiary and the sum of dollar_figurem court order states that each of decedent-grantor’s children a b and c is a primary beneficiary of his or her respective trust and that each trust is to be held administered and distributed in accordance with the following paragraphs subparagraph of court order states that the amounts payable to each primary beneficiary shall be paid to the respective primary beneficiary in one lump sum or in payments or installments in the discretion of trustee subparagraph section i of court order states that if at any time in the absolute discretion of trustee any of the primary beneficiaries should for any reason be in need of funds for his or her proper care comfort health support maintenance recreation and education trustee may in his absolute discretion pay to or apply for the use and benefit of any such primary beneficiary in addition to the amounts hereinabove provided to be paid to such primary beneficiary such amounts from the income of such primary beneficiary’s respective trust in excess of the amounts distributable to such primary beneficiary in accordance with the foregoing or from the principal of such primary beneficiary’s respective trust up to the whole thereof as trustee may from time to time deem necessary for such purpose subparagraph section i of court order states that the balance of the net_income of any trust being held for the benefit of any primary beneficiary hereunder and not distributed to the respective beneficiary thereof in accordance with the foregoing provisions of this section shall be accumulated by trustee and shall become part of the principal of the respective trust estate subparagraph section i of court order states that should any primary beneficiary die leaving surviving him or her lawful issue then the respective trust above provided for the benefit of such primary beneficiary shall nevertheless remain in effect for the benefit of the lawful living issue of such primary beneficiary and trustee shall pay to or apply for the use and benefit of such issue from said trust estate in quarterly or other convenient installments so much of the income and principal of such trust as trustee in his absolute discretion deems necessary for the care comfort health support maintenance recreation and education of such issue taking into account other income of such issue any income not so distributed to or for the benefit of such issue shall be added to and become part of the principal of said trust upon the decease of all such issue the said trust estate or the portion thereof then remaining shall go in equal shares to augment the remaining trust estate or estates herein established or provided for then being held for the benefit of the other primary beneficiaries including any trust being administered for the benefit of the then living lawful issue of any primary beneficiary who shall then be deceased subparagraph section i of court order states that should any primary beneficiary die leaving surviving him or her no lawful issue the trust above provided for the benefit of such primary beneficiary shall terminate and the trust estate then remaining shall go in equal shares to augment the trust estate or estates herein established or provided for and then being held for the benefit of the other primary beneficiary or beneficiaries including any trust being administered for the benefit of the then lawful issue of any primary beneficiary who shall then be deceased subparagraph section i of court order states that whenever the interest of any beneficiary in net_income or principal hereunder shall terminate either by reason of death or otherwise all amounts thereof accrued or undistributed by the trustee at the date of such termination shall be held in trust for the benefit of or shall be distributed to the beneficiary or beneficiaries entitled to the next successive interest hereunder in like manner as is provided in this section with respect to the principal of the trust theretofore held for such beneficiary whose interest so terminates subparagraph section i of court order states that upon the death of the last to die of the primary beneficiaries and their lawful issue and provided a’s father is then living a’s father shall have the right for and during a period of three years from and after the date of the death of the last to die of such persons to distribute if he is a trustee or if he is not a trustee to direct the then acting trustee to distribute the property and assets comprising the trust estates free from the trusts in such amounts and proportions as he may in his absolute discretion determine to one or more of the following a the heirs at law of the primary beneficiaries and their lawful issue as determined according to the laws of state relating to the succession of separate_property in effect at the date of the death of the last to die of such persons but excluding a’s father if he shall be included among such heirs and b any charitable_organization or organizations recognized as such for income_tax purposes the direction above provided to be given by a’s father to the then acting trustee shall be in writing and shall be binding upon the trustee subparagraph section i of court order further states that upon the death of the last to die of the primary beneficiaries and their lawful issue any property and assets then or thereafter comprising the trust estates and not distributed or distributable pursuant to the foregoing provisions of this division shall go and be distributed free from the trusts to the heirs at law of decedent-grantor as determined according to the laws of state relating to the succession of separate_property in effect at the date of the death of the last to die of such persons but excluding a’s father if he shall be included among such heirs subparagraph section i of court order states that notwithstanding the foregoing provisions of this section each trust herein established or provided for shall unless sooner terminated under the foregoing provisions of this section terminate upon the death of the last survivor of decedent-grantor’s children a b c and her husband a’s father upon such termination the respective assets and properties then comprising each said respective trust shall go and be distributed free from the respective trust to the then living lawful issue of the deceased primary beneficiary of such trust on the principle of representation or should there be no such lawful issue of such primary beneficiary then living to the lawful living issue of the other primary beneficiaries on the principle of representation or should there be no lawful issue of the other primary beneficiaries then living to the heirs at law of decedent-grantor as determined according to the laws of state then in effect relating to the succession of separate_property subparagraph section i of court order states that the term issue as used herein shall include legally adopted as well as natural children and the issue of any legally adopted or natural child trusts were retroactively amended by court order on date to provide that any beneficiary of the trusts who is also a trustee will not participate in the exercise of the discretion to invade principal for his or her benefit this discretion is to be exercised solely by the corporate cotrustee the court order was issued subject_to the receipt of a favorable letter_ruling from the internal_revenue_service regarding the federal estate and gst tax consequences of the trust amendment a favorable ruling was issued on date trustee a’s father served as the sole trustee of the trusts for a b and c for approximately n years until his powers were suspended by court order on date beginning with year trustee had been making regular discretionary distributions of principal and income to a for a’s benefit until his powers were suspended on date at that time a and d were named as temporary successor cotrustees of the trusts and were subsequently appointed current trustees of the trusts pursuant to court order on date d made distributions to a from year through year of approximately dollar_figureo annually trustee died on date on date p of a’s children alleging abuse of trustee discretion by making excessive discretionary distributions to a and by investing to produce more income and less growth and thus favoring the income_beneficiary filed objections to one of the accounts filed with court by the current trustees the p children also questioned whether p of the other children who were adopted by a were qualified to take shares of trust and objected to the amount of current trustees’ fees and attorneys’ fees paid from trust after several court hearings significant discovery court-ordered mediation with two different mediators and months of extensive negotiations the parties to the litigation agreed subject_to court approval to settle their various claims and disputes regarding the administration of trust and the interpretation of certain terms of the governing instruments under the settlement agreement which was approved by court in court order subject_to obtaining a favorable ruling from the internal_revenue_service trust will be divided into five separate equal successor trusts successor trust sec_1 through for each of a’s children including the adopted children who will be named as the presumptive remainder beneficiary of one of the successor trusts all assets and liabilities of trust will be divided on an in-kind pro-rata basis with fractional shares and odd lots of securities sold and with the cash proceeds therefrom divided among the five successor trusts to ensure equal division the settlement agreement also provides for three trustees for each of the successor trusts under the settlement agreement a will have the power to name and remove the first trustee for each of the five successor trusts and a may serve as the first trustee in successor trust sec_3 through the presumptive remainder beneficiary of each successor trust will have the power to name and remove the second trustee of that beneficiary’s successor trust the first and second trustees acting together will have the power to appoint the third corporate trustee of each successor trust either the first trustee or the second trustee may unilaterally remove the corporate trustee acting in the third trustee position with or without cause on thirty days written notice to the other trustees provided that this unilateral power cannot be exercised more than once in any twelve month period by any trustee or his or her predecessors serving in the same trustee position if the power is exercised the trustee in the other position who did not exercise the power to remove the corporate trustee will appoint the successor corporate trustee if that trustee fails to appoint a successor corporate trustee the court will appoint a successor corporate trustee to act in the third trustee position all administrative expenses_incurred by a trustee of any of the successor trusts will be paid from the trust estate of such successor trust on behalf of which the expenses were incurred the trustees of each successor trust are authorized to invest the assets of such successor trust primarily for growth without regard to the production_of_income during his lifetime distributions from successor trust sec_1 to may be made only to a from successor trust sec_1 through a will obtain a distribution equal to a specific percentage of the fair_market_value of the assets of each such trust as of the last business_day of the prior calendar_year without regard to his other income financial resources or personal assets from successor trust sec_4 and at the discretion of the corporate trustee a may obtain a support distribution from income or principal or both to obtain it he must submit a written summary statement to the corporate trustee reflecting the amounts he spent for his support from all sources during the prior calendar_year you have requested the following rulings the division of trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving settlement agreement will not cause the continuing trusts to lose their exempt status for generation-skipping_transfer_tax purposes as grandfathered trusts the division of trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving settlement agreement will not constitute a sale exchange or other_disposition of trust assets and will not require the recognition of any gain_or_loss for income_tax purposes the division of trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving settlement agreement will not constitute any taxable transfer for gift_tax purposes ruling no sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in the trust are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26 the provisions of chapter of the internal_revenue_code_of_1986 code apply to any generation-skipping_transfer as defined in sec_2611 made after date sec_26_2601-1 provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 property includible in the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26 b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 of the code sec_26_2601-1 provides that a court-approved settlement of a bona_fide controversy regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if-- the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if-- the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if-- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax a modification of a generation-skipping_trust that is otherwise exempt under sec_26_2601-1 will not result in a loss of its exempt or grandfathered status if the trust meets the requirements of sec_26_2601-1 we have examined the proposed settlement agreement in the context of relevant case law that applies to this case the settlement agreement appears to provide an allocation of trust corpus that is within the range of reasonable settlements considering the issue presented we have determined that the terms of the proposed settlement agreement fairly reflect the relative merits of the contentions of the respective parties to the dispute accordingly we conclude that based on the facts presented and the terms of trust the division of trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving settlement agreement will not cause the continuing trusts to lose their exempt status for generation-skipping_transfer_tax purposes as grandfathered trusts ruling no sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained properties are viewed as different in a sense that is material to the code when their possessors enjoy legal entitlements different in_kind or extent from the properties given up 499_us_554 pincite the conversion for the purpose of eliminating a survivorship feature of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction see revrul_56_437 1956_2_cb_507 cf revrul_69_486 c b non-pro rata in-kind distribution from trust pursuant to agreement of beneficiaries is an exchange between the beneficiaries because the trustee was not authorized by the trust instrument or local law to make non-pro rata distribution as a general matter a transaction will be a taxable_event under sec_1001 if the transaction is a sale exchange or other_disposition of property and when there is an exchange the exchange results in the receipt of property that is materially different under the agreement reached by the beneficiaries and trustees trust will be partitioned into five equal successor trusts with the trust assets divided on an in-kind pro-rata basis a is the current beneficiary for life of trust and will be the current beneficiary for life of the five successor trusts the settlement agreement clarifies who will be remainder beneficiaries under trust document after a’s death the settlement agreement also settles disagreements under trust about the amounts of discretionary distributions to a about how trust assets are invested and about the payments of trustees’ fees and attorneys’ fees from trust assets the partition of trust into five successor trusts as proposed will not be a sale exchange or other_disposition of property except to the extent that trust sells fractional shares of stock or odd lots of securities trust assets will be divided on an in-kind pro- rata basis and the differences in the provisions for the successor trusts are all in settlement of a dispute among the parties about how trust should be interpreted that is the establishment of and the provisions for the successor trusts provide for the distributions to beneficiaries as provided for in trust subject_to the settlement of the disputes about the interpretation of some of trust’s provisions provisions for selection of trustees for example make sure that the beneficiaries’ interests as reflected in the settlement agreement will be protected consequently the partition will not give rise to a realization of income under sec_1001 the division of trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving the settlement agreement will not be a sale exchange or other_disposition of property and thus will not result in gain_or_loss under sec_1001 of the code fractional shares and odd lots of securities sold by trust are subject_to gain_or_loss tax treatment under sec_1001 ruling no sec_2501 provides the general_rule for taxable transfers that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in this chapter the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states will apply to a transfer only if the property is situated within the united_states sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeds the value of the consideration is deemed a gift and is included in computing the amount of gifts made during the calendar_year based on the facts submitted and representations made we conclude that the division of the trust into five successor trusts and the implementation of the administrative changes to trust pursuant to court order approving the settlement agreement will not constitute a taxable transfer for gift_tax purposes except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the associate chief_counsel passthroughs and special industries
